DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hopeton Walker (Reg. No. 64808) on 08/12/2021.The application has been amended as follows: 

1. (Currently Amended) A signal processing apparatus, comprising:
a central processing unit (CPU) configured to:
receive a reception signal from a transmitter side, wherein the received reception signal includes transmission data;
detect an envelope of the received reception signal to obtain an envelope detection result of the reception signal;
detect a phase of the received reception signal;
subject a phase detection result of the detection of the phase of the received reception signal and the envelope detection result of the received reception signal to complex composition to obtain a complex composition result;
quantize a complex composition signal of the complex composition result from a bit depth of 16 bits to a bit depth of 4 bits
determine whether the envelope detection result of a portion of the received reception signal exceeds a first signal level;
subtract, as an approximate replica signal, the quantized complex composition
the quantized complex composition signal is subtracted from the received reception signal based on the determination that the envelope detection result of the portion of the received reception signal exceeds the first signal level,
the specific signal has one of [[a]]the first signal level or a second signal level lower than the first signal level,
the approximate replica signal corresponds to large amplitude changes of the received reception signal, and
the large amplitude changes of the received reception signal are larger than a threshold value; and
decode the transmission data in the specific signal.



5. (Currently Amended) The signal processing apparatus according to claim 1, wherein
the CPU is further configured to generate the approximate replica signal for [[a]]the portion of the received reception signal, and
the portion of the received reception signal has a third signal level greater than the first signal level.

6. (Canceled) 

7. (Canceled) 

8. (Currently Amended) The signal processing apparatus according to claim [[6]]1, wherein the CPU is further configured to:
quantize an amplitude of the complex composition signal[[,]]; and
subtract, as the approximate replica signal, the quantized complex composition signal from the received reception signal based on the quantization of the amplitude of the complex composition signal



10. (Previously Presented) The signal processing apparatus according to claim 9, configured to limit an amplitude of the difference to the first signal level or the second signal level.

11. (Previously Presented) The signal processing apparatus according to claim 9, further comprising a low-pass filter configured to limit high-frequency components of the difference between the received reception signal and the approximate replica signal.

12. (Previously Presented) The signal processing apparatus according to claim 1, further comprising a low-pass filter configured to limit high-frequency components of the received reception signal.

13. (Previously Presented) The signal processing apparatus according to claim 1, wherein the first signal level includes a thermal noise level.

14. (Currently Amended) A signal processing method, comprising:
receiving a reception signal from a transmitter side, wherein the received reception signal includes transmission data;
detecting an envelope of the received reception signal to obtain an envelope detection result of the reception signal;
detecting a phase of the received reception signal;
subjecting a phase detection result of the detection of the phase of the received reception signal and the envelope detection result of the received reception signal to complex composition to obtain a complex composition result;
quantizing a complex composition signal of the complex composition result from a bit depth of 16 bits to a bit depth of 4 bits
determining whether the envelope detection result of a portion of the received reception signal exceeds a first signal level;
subtracting, as an approximate replica signal, the quantized complex composition
the quantized complex composition signal is subtracted from the received reception signal based on the determination that the envelope detection result of the portion of the received reception signal exceeds the first signal level,
the specific signal has one of [[a]]the first signal level or a second signal level lower than the first signal level,
the approximate replica signal corresponds to large amplitude changes of the received reception signal, and
the large amplitude changes of the received reception signal are larger than a threshold value; and
decoding the transmission data in the specific signal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “subject a phase detection result of the detection of the phase of the received reception signal and the envelope detection result of the received reception signal to complex composition to obtain a complex composition result;
quantize a complex composition signal of the complex composition result from a bit depth of 16 bits to a bit depth of 4 bits; determine whether the envelope detection result of a portion of the received reception signal exceeds a first signal level;
subtract, as an approximate replica signal, the quantized complex composition reception signal from the received reception signal to obtain a specific signal, wherein
the quantized complex composition signal is subtracted from the received reception signal based on the determination that the envelope detection result of the portion of the received reception signal exceeds the first signal level,
the specific signal has one of the first signal level or a second signal level lower than the first signal level, the approximate replica signal corresponds to large amplitude changes of the received reception signal, and the large amplitude changes of the received reception signal are larger than a threshold value; and
decode the transmission data in the specific signal” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1 and 14. Therefore, the claims are distinguished over the prior art of record and held as allowable.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/           Primary Examiner, Art Unit 2468